Case 1:20-cv-03274-VM Document 10 Filed 04/27/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
KDH CONSULTING GROUP LLC,
Plaintiff,
-against- 20 civ.3274 (VM)
ITERATIVE CAPITAL MANAGEMENT L.P.
Bal. USDC SDNY
DOCUMENT
Defendants. ELECTRONICALLY FILEO
DOCH _,
Xx DATE FILED: 2 TLE!

 

ORDER TEMPORARILY GRANTING LETTER MOTION TO SEAL, WITH
INSTRUCTIONS FOR PROVIDING FURTHER INFORMATION TO THE
PRESIDING JUDGE FOR HIS CONSIDERATION BY MAY 6, 2020

McMahon, C.J.:

This newly-filed matter was wheeled out to The Hon Victor Marrero, who is not at the
courthouse today. I have, therefore, been asked to consider whether to grant a letter motion asking
permission to file certain TRO exhibits under seal.

The right of public access to court documents is one of constitutional dimension. Therefore,
a party seeking to file documents under seal has a heavy burden to demonstrate that there is some
reason why the public should not have full access to all publicly-filed documents,

The letter motion does not make nearly the sort of showing that would permit a federal
district court to seal key portions of the record in support of the temporary restraining order sought
by the plaintiffs. The letter says that certain documents relating to plaintiff's investment “may”
contain confidential and sensitive information, and that Plaintiff “may” be bound by unspecified
terms in a limited partnership agreement to keep certain matters about the business of the limited
partnership confidential (an obligation, if it exists, that likely does not extend to wrongdoing by
the general partner, but in the end that is not for me to decide).

Were this matter assigned to me I would likely deny the motion. As I am sitting in Part I
and looking at another judge’s case, however, the prudent course is for me to direct that the exhibits
be filed under seal for no more than ten days. During that period, the plaintiff must file with Judge
Marrero copies of the relevant exhibits that are redacted, together with an explanation, for each
redaction, of why it is that the information contained therein cannot be publicly disclosed — with
citation to any agreements between the parties, and understanding that the court is not bound by
any of those agreements. The assigned judge can then decide for himself, on a redaction by

 
Case 1:20-cv-03274-VM Document 10 Filed 04/27/20 Page 2 of 2

redaction basis, whether there is any material that should be filed permanently under seal. Judge
Marrero will by that time be far more familiar with the record and better able than I am today to
judge whether there is any merit in the instant letter motion.

The motion is granted only to the extent of allowing the exhibits to be filed under seai until
May 6, 2020.

Dated: April 27, 2020

i

S|

ZL fA ELA OA

UE Chief Judge

   
   

~~

nent

BY ECF TO ALL COUNSEL

 
